EXHIBIT 10.5
 


 
NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE
HAS BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.
 
THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUED UPON ITS EXERCISE ARE SUBJECT
TO THE RESTRICTIONS UPON TRANSFER SET FORTH IN SECTION 5 OF THIS WARRANT.
 


COMMON STOCK PURCHASE WARRANT


JUHL WIND, INC.


Warrant No.  1
 
Warrant Shares:
25,000                                                                        Original
Issue Date:  December 19, 2008


THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for value
received, _________________________________________ (the “Holder”) is entitled,
upon the terms and subject to the limitations on exercise and the conditions
hereinafter set forth, at any time on or after the date hereof (the “Original
Issue Date”) and on or prior to the close of business on June 19, 2013 (the
“Termination Date”) but not thereafter, to subscribe for and purchase from Juhl
Wind, Inc., a Delaware corporation (the “Company”), up to 25,000 shares (the
“Warrant Shares”) of Common Stock.  The purchase price of one share of Common
Stock under this Warrant shall be equal to the Exercise Price, as defined in
Section 2(b).
 
Section 1.                      Definitions.  In addition to the terms defined
elsewhere in this Agreement, the following terms have the meanings set forth in
this Section 1:
 
 “Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.
 
“Business Day” means any day except Saturday, Sunday, any day which is a federal
legal holiday in the United States or any day on which banking institutions in
the State of Delaware are authorized or required by law or other governmental
action to close.
 
 
1

--------------------------------------------------------------------------------

 
 “Commission” means the United States Securities and Exchange Commission.
 
“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed into.
 
 “Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.


“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.


“Registrable Securities” shall mean (a) the shares of Common Stock issuable or
issued upon exercise of this Warrant and (b) any Common Stock of the Company
issued as (or issuable upon the conversion or exercise of any warrant, right or
other security which is issued as) a dividend or other distribution with respect
to, or in exchange for or in replacement of, the securities set forth in (a)
above, excluding in all cases, however, any Registrable Securities sold by a
Holder in a transaction in which such Holder’s rights under this Warrant are not
assigned; provided, however, that any share of such securities shall cease to be
a Registrable Security when (i) a registration statement (other than with
respect to an employee benefit plan) covering such Registrable Security has been
declared effective by the Commission and it has been disposed of pursuant to
such effective registration statement or (ii) it is eligible for distribution to
the public pursuant to Rule 144.


“Registration Statement” means a registration statement filed by the Company
with the Commission with respect to shares of its Common Stock.


 “Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.


“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.


“Trading Day” means a day on which the principal Trading Market is open for
trading.


 “Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the American
Stock Exchange, the NASDAQ Capital Market, the NASDAQ Global Market, the NASDAQ
Global Select Market, the New York Stock Exchange or the OTC Bulletin Board.
 
 
2

--------------------------------------------------------------------------------

 
“Transfer Agent” means the current transfer agent of the Company and any
successor transfer agent of the Company.


 “VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted for trading as reported by Bloomberg L.P.
(based on a Trading Day from 9:30 a.m. (Eastern time) to 4:02 p.m. (Eastern
time); (b)  if the OTC Bulletin Board is not a Trading Market, the volume
weighted average price of the Common Stock for such date (or the nearest
preceding date) on the OTC Bulletin Board; (c) if the Common Stock is not then
listed or quoted for trading on the OTC Bulletin Board and if prices for the
Common Stock are then reported in the “Pink Sheets” published by Pink Sheets,
LLC (or a similar organization or agency succeeding to its functions of
reporting prices), the most recent bid price per share of the Common Stock so
reported; or (d) in all other cases, the fair market value of a share of Common
Stock as determined by an independent appraiser.
 
 “Warrant Shares” means the shares of Common Stock issuable upon exercise of
this Warrant.
 
Section 2.                      Exercise.
 
(a)           Exercise of Warrant.  Exercise of the purchase rights represented
by this Warrant may be made, in whole or in part, at any time or times on or
after the Original Issue Date and on or before the Termination Date by delivery
to the Company (or such other office or agency of the Company as it may
designate by notice in writing to the registered Holder at the address of the
Holder appearing on the books of the Company) of a duly executed facsimile copy
of the Notice of Exercise Form annexed as Exhibit A hereto; and, within 3
Trading Days of the date said Notice of Exercise is delivered to the Company,
the Company shall have received  payment of the aggregate Exercise Price of the
shares thereby purchased by wire transfer or cashier’s check drawn on a United
States bank.  Notwithstanding anything herein to the contrary, the Holder shall
not be required to physically surrender this Warrant to the Company until the
Holder has purchased all of the Warrant Shares available hereunder and the
Warrant has been exercised in full, in which case, the Holder shall surrender
this Warrant to the Company for cancellation within 3 Trading Days of the date
the final Notice of Exercise is delivered to the Company.  Partial exercises of
this Warrant resulting in purchases of a portion of the total number of Warrant
Shares available hereunder shall have the effect of lowering the outstanding
number of Warrant Shares purchasable hereunder in an amount equal to the
applicable number of Warrant Shares purchased.  The Holder and the Company shall
maintain records showing the number of Warrant Shares purchased and the date of
such purchases.  The Company shall deliver any objection to any Notice of
Exercise Form within 1 Business Day of receipt of such notice.  In the event of
any dispute or discrepancy, the records of the Company shall be controlling and
determinative in the absence of manifest error. The Holder and any assignee, by
acceptance of this Warrant, acknowledge and agree that, by reason of the
provisions of this paragraph, following the purchase of a portion of the Warrant
Shares hereunder, the number of Warrant Shares available for purchase hereunder
at any given time may be less than the amount stated on the face hereof.
 
 
3

--------------------------------------------------------------------------------

 
(b)           Exercise Price.  The exercise price per share of the Common Stock
under this Warrant shall be $7.00, subject to adjustment hereunder (the
“Exercise Price”).
 
(c)           Cashless Exercise.  This Warrant may also be exercised by means of
a “cashless exercise” in which the Holder shall be entitled to receive a
certificate for the number of Warrant Shares equal to the quotient obtained by
dividing [(A-B) (X)] by (A), where:
 
 
(A) = the VWAP on the Trading Day immediately preceding the date of such
election;



 
(B) = the Exercise Price of this Warrant, as adjusted; and



 
(X) = the number of Warrant Shares issuable upon exercise of this Warrant in
accordance with the terms of this Warrant by means of a cash exercise rather
than a cashless exercise.



(d)
Exercise Limitations. From the Original Issue Date until the 61st day prior to
the Termination Date, the Company shall not effect any exercise of this Warrant,
and a Holder shall not have the right to exercise any portion of this Warrant to
the extent that after giving effect to such issuance after exercise as set forth
on the applicable Notice of Exercise, the Holder (together with the Holder’s
Affiliates, and any other person or entity acting as a group together with the
Holder or any of the Holder’s Affiliates), would beneficially own in excess of
the Beneficial Ownership Limitation (as defined below).  For purposes of the
foregoing sentence, the number of shares of Common Stock beneficially owned by
the Holder and its Affiliates shall include the number of shares of Common Stock
issuable upon exercise of this Warrant with respect to which such determination
is being made, but shall exclude the number of shares of Common Stock which
would be issuable upon (A) exercise of the remaining, nonexercised portion of
this Warrant beneficially owned by the Holder or any of its Affiliates and (B)
exercise or conversion of the unexercised or nonconverted portion of any other
securities of the Company (including, without limitation, any other  Common
Stock Equivalents) subject to a limitation on conversion or exercise analogous
to the limitation contained herein beneficially owned by the Holder or any of
its Affiliates.  Except as set forth in the preceding sentence, for purposes of
this Section 2(d), beneficial ownership shall be calculated in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder, it being acknowledged by the Holder that the Company is not
representing to the Holder that such calculation is in compliance with Section
13(d) of the Exchange Act and the Holder is solely responsible for any schedules
required to be filed in accordance therewith.   To the extent that the
limitation contained in this Section 2(d) applies, the determination of whether
this Warrant is exercisable (in relation to other securities owned by the Holder
together with any Affiliates) and of which portion of this Warrant is
exercisable shall be in the sole discretion of the Holder, and the submission of
a Notice of Exercise shall be deemed to be the Holder’s determination of whether
this Warrant is exercisable (in relation to other securities owned by the Holder
together with any Affiliates) and of which portion of this Warrant is
exercisable, in each case subject to the Beneficial Ownership Limitation, and
the Company shall have no obligation to verify or confirm the accuracy of such
determination.   In addition, a determination as to any group status as
contemplated above shall be determined in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder.  For purposes
of this Section 2(d), in determining the number of outstanding shares of Common
Stock, a Holder may rely on the number of outstanding shares of Common Stock as
reflected in (A) the Company’s most recent periodic or annual report, as the
case may be, (B) a more recent public announcement by the Company or (C) any
other notice by the Company or the Transfer Agent setting forth the number of
shares of Common Stock outstanding. Upon the written or oral request of a
Holder, the Company shall within two Trading Days confirm orally and in writing
to the Holder the number of shares of Common Stock then outstanding.  In any
case, the number of outstanding shares of Common Stock shall be determined after
giving effect to the conversion or exercise of securities of the Company,
including this Warrant, by the Holder or its Affiliates since the date as of
which such number of outstanding shares of Common Stock was reported.  The
“Beneficial Ownership Limitation” shall be 9.99% of the number of shares of the
Common Stock outstanding immediately after giving effect to the issuance of
shares of Common Stock issuable upon exercise of this Warrant.  The Holder, upon
not less than 61 days’ prior notice to the Company (unless there are less than
61 days remaining until the Termination Date, in which case such notice period
shall be one day less than the number of days remaining until the Termination
Date), may waive the Beneficial Ownership Limitation provisions of this Section
2(d).  Any such waiver will not be effective until the 61st day after such
notice is delivered to the Company (or such shorter period described in the
previous sentence if there are less than 61 days remaining until the Termination
Date).  The provisions of this paragraph shall be construed and implemented in a
manner otherwise than in strict conformity with the terms of this Section 2(d)
to correct this paragraph (or any portion hereof) which may be defective or
inconsistent with the intended Beneficial Ownership Limitation herein contained
or to make changes or supplements necessary or desirable to properly give effect
to such limitation. The limitations contained in this paragraph shall apply to a
successor holder of this Warrant.



 
4

--------------------------------------------------------------------------------

 
(e)
Mechanics of Exercise.



i.           Delivery of Certificates Upon Exercise.  Certificates for shares
purchased hereunder shall be transmitted by the Transfer Agent to the Holder by
crediting the account of the Holder’s prime broker with the Depository Trust
Company through its Deposit Withdrawal Agent Commission (“DWAC”) system if the
Company is then a participant in such system and either (A) there is an
effective Registration Statement permitting the resale of the Warrant Shares by
the Holder or (B) the shares are eligible for resale without volume or
manner-of-sale limitations pursuant to Rule 144, and otherwise by physical
delivery to the address specified by the Holder in the Notice of Exercise within
3 Trading Days from the delivery to the Company of the Notice of Exercise Form,
surrender of this Warrant (if required) and payment of the aggregate Exercise
Price as set forth above (the “Warrant Share Delivery Date”).  This Warrant
shall be deemed to have been exercised on the date the Exercise Price is
received by the Company.  The Warrant Shares shall be deemed to have been
issued, and Holder or any other person so designated to be named therein shall
be deemed to have become a holder of record of such shares for all purposes, as
of the date the Warrant has been exercised by payment to the Company of the
Exercise Price (or by cashless exercise, if permitted) and all taxes required to
be paid by the Holder, if any, have been paid.  Upon exercise, the certificates
representing the Warrant Shares shall be issued in the name of the Holder or in
such name or names as may be directed by the Holder; provided, however, that in
the event certificates for Warrant Shares are to be issued in a name other than
the name of the Holder, this Warrant when surrendered for exercise shall be
accompanied by the Assignment Form attached hereto duly executed by the Holder
and the Company may require, as a condition thereto, the payment of a sum
sufficient to reimburse it for any transfer tax incidental thereto.
 
 
5

--------------------------------------------------------------------------------

 
ii.           Delivery of New Warrants Upon Exercise.  If this Warrant shall
have been exercised in part, the Company shall, at the request of a Holder and
upon surrender of this Warrant certificate, at the time of delivery of the
certificate or certificates representing Warrant Shares, deliver to Holder a new
Warrant evidencing the rights of Holder to purchase the unpurchased Warrant
Shares called for by this Warrant, which new Warrant shall in all other respects
be identical with this Warrant.
 
iii.           No Fractional Shares or Scrip.  No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant.  As to any fraction of a share which Holder would otherwise be entitled
to purchase upon such exercise, the Company shall, at its election, either pay a
cash adjustment in respect of such final fraction in an amount equal to such
fraction multiplied by the Exercise Price or round up to the next whole share.
 
Section 3.                      Adjustments.


(a)           Adjustment for Stock Splits and Combinations.  If the Company
shall, at any time or from time to time after the Original Issue Date, effect a
subdivision of the outstanding Common Stock, the Purchase Price then in effect
immediately before that subdivision shall be proportionately decreased.  If the
Company shall, at any time or from time to time after the Original Issue Date,
combine the outstanding shares of Common Stock, the Exercise Price then in
effect immediately before the combination shall be proportionately
increased.  Any adjustment under this section shall become effective at the
close of business on the date the subdivision or combination becomes effective.


(b)           Adjustment for Certain Dividends and Distributions.  If the
Company shall at any time or from time to time after the Original Issue Date
make or issue, or fix a record date for the determination of holders of Common
Stock entitled to receive, a dividend or other distribution payable in
additional shares of Common Stock, then and in each such event, the Exercise
Price then in effect immediately before such event shall be decreased as of the
time of such issuance or, in the event such a record date shall have been fixed,
as of the close of business on such record date, by multiplying the Exercise
Price then in effect by a fraction:


i.           the numerator of which shall be the total number of shares of
Common Stock issued and outstanding immediately prior to the time of such
issuance or the close of business on such record date, and


 
6

--------------------------------------------------------------------------------

 
ii.           the denominator of which shall be the total number of shares of
Common Stock issued and outstanding immediately prior to the time of such
issuance or the close of business on such record date plus the number of shares
of Common Stock issuable in payment of such dividend or distribution;


provided, however, that if such record date shall have been fixed and such
dividend is not fully paid or if such distribution is not fully made on the date
fixed therefor, the Exercise Price shall be recomputed accordingly as of the
close of business on such record date, and thereafter the Exercise Price shall
be adjusted pursuant to this section as of the time of actual payment of such
dividends or distributions.


(c)           Adjustment in Number of Warrant Shares.  When any adjustment is
required to be made in the Exercise Price pursuant to subsections 3(a) or 3(b),
the number of Warrant Shares purchasable upon the exercise of this Warrant shall
be changed to the number determined by dividing (i) an amount equal to the
number of shares issuable upon the exercise of this Warrant immediately prior to
such adjustment, multiplied by the Exercise Price in effect immediately prior to
such adjustment, by (ii) the Exercise Price in effect immediately after such
adjustment.


(d)           Adjustments for Other Dividends and Distributions.  In the event
the Company at any time or from time to time after the Original Issue Date shall
make or issue, or fix a record date for the determination of holders of Common
Stock entitled to receive, a dividend or other distribution payable in
securities of the Company (other than shares of Common Stock) or in cash or
other property (other than regular cash dividends paid out of earnings or earned
surplus, determined in accordance with generally accepted accounting
principles), then and in each such event provision shall be made so that the
Holder shall receive upon exercise hereof, in addition to the number of shares
of Common Stock issuable hereunder, the kind and amount of securities of the
Company, cash or other property which the Holder would have been entitled to
receive had this Warrant been exercised on the date of such event and had the
Holder thereafter, during the period from the date of such event to and
including the Exercise Date, retained any such securities receivable during such
period, giving application to all adjustments called for during such period
under this Section 2 with respect to the rights of the Holder.


(e)           Adjustment for Reorganization.  If there shall occur any
reorganization, recapitalization, reclassification, consolidation or merger
involving the Company in which the Common Stock is converted into or exchanged
for securities, cash or other property (other than a transaction covered by
subsections 2(a), 2(b) or 2(d)) (collectively, a “Reorganization”), then
following such Reorganization, the Holder shall receive upon exercise hereof the
kind and amount of securities, cash or other property which the Holder would
have been entitled to receive pursuant to such Reorganization if such exercise
had taken place immediately prior to such Reorganization.  In any such case,
appropriate adjustment (as determined in good faith by the Company) shall be
made in the application of the provisions set forth herein with respect to the
rights and interests thereafter of the Holder, to the end that the provisions
set forth in this section (including provisions with respect to changes in and
other adjustments of the Exercise Price) shall thereafter be applicable, as
nearly as reasonably may be, in relation to any securities, cash or other
property thereafter deliverable upon the exercise of this Warrant.


 
7

--------------------------------------------------------------------------------

 
(f)           Certificate as to Adjustments.  Upon the occurrence of each
adjustment or readjustment of the Exercise Price pursuant to this section, the
Company at its expense shall, as promptly as reasonably practicable thereafter,
compute such adjustment or readjustment in accordance with the terms hereof and
furnish to the Holder a certificate setting forth such adjustment or
readjustment (including the kind and amount of securities, cash or other
property for which this Warrant shall be exercisable and the Exercise Price) and
showing in detail the facts upon which such adjustment or readjustment is
based.  The Company shall, as promptly as reasonably practicable after the
written request at any time of the Holder, furnish or cause to be furnished to
the Holder a certificate setting forth (i) the Exercise Price then in effect and
(ii) the number of shares of Common Stock and the amount, if any, of other
securities, cash or property which then would be received upon the exercise of
this Warrant.


Section 4.                      Fractional Shares.  The Company shall not be
required upon the exercise of this Warrant to issue any fractional shares but
shall pay the value thereof to the Holder in cash.


Section 5.                      Transfers and Restrictions Upon Transfers.


(a)           This Warrant and the Warrant Shares shall not be sold or
transferred unless either (i) they first shall have been registered under the
Securities Act, or (ii) the Company first shall have been furnished with an
opinion of legal counsel, reasonably satisfactory to the Company, to the effect
that such sale or transfer is exempt from the registration requirements of the
Securities Act.  Notwithstanding the foregoing, no registration or opinion of
counsel shall be required for (i) a transfer by a Holder which is an entity to a
wholly-owned subsidiary of such entity, a transfer by a Holder which is a
partnership to a partner of such partnership or a retired partner of such
partnership or to the estate of any such partner or retired partner, or a
transfer by a Holder which is a limited liability company to a member of such
limited liability company or a retired member or to the estate of any such
member or retired member, provided, that the transferee in each case agrees in
writing to be subject to the terms of this section; or (ii) a transfer made in
accordance with Rule 144 under the Securities Act.


(b)           Each certificate representing Warrant Shares shall bear a legend
substantially in the following form:


“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended, and may not be offered, sold or
otherwise transferred, pledged or hypothecated unless and until such securities
are registered under such Act or an opinion of counsel satisfactory to the
Company is obtained to the effect that such registration is not required.”


 
8

--------------------------------------------------------------------------------

 


(c)           The Company will maintain a register containing the name and
address of the Holder of this Warrant.  The Holder may change its address as
shown on the warrant register by written notice to the Company requesting such
change.


(d)           Subject to the provisions of this section, this Warrant and all
rights hereunder are transferable, in whole or in part, upon surrender of this
Warrant with a properly executed assignment (in the form of Exhibit B hereto) at
the principal office of the Company (or, if another office or agency has been
designated by the Company for such purpose, then at such other office or
agency).


Section 6.                      Registration Rights.


(a)           “Piggyback” Registration Rights.



 
 
i.  If the Company proposes to register any of its Common Stock on Forms S-1,
S-2 or S-3, or any successor forms, under the Securities Act, while the Holder
owns Registrable Securities, the Company shall give prompt written notice to the
Holder of its intention to do so. Upon the written request of the Holder made
within 20 days after the receipt of any such notice, which written request shall
specify the number of shares of Common Stock the Holder desires to be
registered, the Company shall use its best commercially reasonable efforts to
cause such Registrable Securities of the Holder to be registered under the
Securities Act to permit the sale of such securities in accordance with the plan
of distribution of the majority of the Common Stock to be registered by such
Registration Statement. Notwithstanding anything contained herein to the
contrary, the Company shall have the right to discontinue any registration of
such Registrable Securities of the Holder at any time prior to the effective
date of such registration if the proposed registration of Common Stock giving
rise to Company’s notice under this subsection is discontinued.




 
 
ii  If the Holder shall request inclusion of any Registrable Securities held by
the Holder in the registration of other Common Stock of the Company and such
proposed registration by Company is, in whole or in part, an underwritten public
offering, and if the managing underwriter determines and advises the Company in
writing that inclusion in such registration of all proposed securities
(including securities being offered by or on behalf of Company and securities
covered by requests for registration) would adversely affect the marketability
of the offering of the securities proposed to be registered by the Company, then
the Holder shall be entitled to participate pro rata (based on the number of
shares owned by the respective holders) with the other holders having similar
piggyback registration rights with respect to such registration to the extent
the managing underwriter determines that such shares may be included without
such adverse effect.



(b)           Demand Registration Rights.   The Company shall, upon receipt of a
written request from the holders of at least 25% of the Company’s unregistered
Common Stock, promptly prepare and file under the Securities Act a Registration
Statement in respect of such shares and use its best commercially
reasonable efforts to cause such Registration Statement to become effective
promptly.


 
9

--------------------------------------------------------------------------------

 
(c)           Expenses.                      The Company shall pay all expenses
incident to its performance of or compliance with the provisions of Sections
6(a) and (b) hereof, including, without limitation, all registration and filing
fees, fees and expenses of compliance with the Securities Act, printing
expenses, messenger and delivery expenses, fees and disbursements of counsel for
the Company (but not the legal fees of the Holder) and all independent public
accountants and other persons retained by the Company, and any fees and
disbursements of underwriters customarily paid by issuers or sellers of
securities (excluding underwriting commissions and discounts).


(d)           Obligations of Company:



 
i.
Whenever the Company is required to use its best commercially reasonable efforts
to effect or cause the registration of any Registrable Securities under the
Securities Act as provided in this section, the Company shall promptly prepare
and file with the Commission such amendments and supplements to such
Registration Statement and the prospectus used in connection therewith as may be
necessary to keep such Registration Statement effective and such prospectus
current for a period not in excess of nine months as may be necessary in
accordance with the intended methods of disposition by the seller or sellers
thereof set forth in such Registration Statement.




 
ii.
The Company will furnish to each seller of shares that number of copies of the
Registration Statement and each amendment and supplement thereto (in each case
including all exhibits), that number of copies of the prospectus included in
such Registration Statement (including each preliminary prospectus), in
conformity with the requirements of the Securities Act, and such other documents
as such seller may reasonably request in order to facilitate the disposition of
the shares owned by such seller.




 
iii.
The Company will notify each seller of any such securities covered by such
Registration Statement, at any time when a prospectus relating thereto is
required to be delivered under the Securities Act, of the happening of any event
as a result of which the prospectus included in such Registration Statement, as
then in effect, includes an untrue statement of a material fact or omits to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading, and each seller will discontinue any sale of
shares until the seller has been advised that the Registration Statement has
been amended, supplemented or otherwise no longer contains an untrue statement
of a material fact or omits to state any material fact required to be stated
therein or necessary to make the statements therein not misleading. At the
request of any such seller who has requested registration of Registrable
Securities pursuant to this section, the Company will prepare and furnish to
such seller a reasonable number of copies of a supplement to or an amendment of
such prospectus as may be necessary so that, as thereafter delivered to the
purchasers of such securities, such prospectus shall not include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading.



 
10

--------------------------------------------------------------------------------

 
(e)           Indemnification and Notification.



 
i.
The Company shall indemnify and hold harmless the Holder from and against any
and all losses, claims, damages, expenses and liabilities (including reasonable
attorneys’ fees) caused by any untrue statement of a material fact contained in
any such Registration Statement, or contained in a prospectus furnished
thereunder, or in any amendment or supplement thereto or caused by any omission
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading (provided, however, that the foregoing
indemnification and agreement to hold harmless shall not apply insofar as such
losses, claims, damages, expenses, and liabilities are caused by any such untrue
statement or omission based upon information furnished in writing to the Company
by or on behalf of any the Holder).




 
ii.
Promptly after receipt by the Holder of notice of the commencement of any
action, the Holder shall, if a claim in respect thereof is to be made against
the Company under this section, notify the Company in writing of the
commencement thereof; but the omission so to notify the Company shall not
relieve it from any liability which the Company may have to the Holder under
this section. In case any such action is brought against the Holder and the
Company is notified of the commencement thereof as provided herein, the Company
shall be entitled to participate in, and, to the extent that it may wish, to
assume the defense thereof, with counsel reasonably satisfactory to the Holder,
and after notice from the Company to the Holder of the Company’s election so to
assume the defense thereof, the Company shall not be liable hereunder for any
legal or other expense subsequently incurred by the Holder in connection with
the defense thereof.




 
iii.
The Holder agrees to cooperate fully with the Company in effecting registration
and qualification of its securities and of such distribution, and shall
indemnify and hold harmless the Company and each person who may control the
Company within the meaning of Section 15 of the Securities Act, each director of
the Company, and each officer who signed any Registration Statement from and
against any and all losses, claims, damages, expenses, and liabilities
(including reasonable attorneys’ fees) caused by any untrue statement of a
material fact contained in any such Registration Statement, or contained in a
prospectus furnished thereunder, or any amendment or supplement thereto, or
caused by any omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, to the
extent that such untrue statement or omission was made in reliance upon
information furnished to the Company by the Holder.



 
Section 7.                      Miscellaneous.
 
(a)           No Rights as Stockholder Until Exercise.  This Warrant does not
entitle the Holder to any voting rights or other rights as a stockholder of the
Company prior to the exercise hereof as set forth in Section 2.
 
(b)           Loss, Theft, Destruction or Mutilation of Warrant. The Company
covenants that upon receipt by the Company of evidence reasonably satisfactory
to it of the loss, theft, destruction or mutilation of this Warrant or any stock
certificate relating to the Warrant Shares, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it (which, in
the case of the Warrant, shall not include the posting of any bond), and upon
surrender and cancellation of such Warrant or stock certificate, if mutilated,
the Company will make and deliver a new Warrant or stock certificate of like
tenor and dated as of such cancellation, in lieu of such Warrant or stock
certificate.
 
 
11

--------------------------------------------------------------------------------

 
(c)           Saturdays, Sundays, Holidays, etc.  If the last or appointed day
for the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then, such action may be taken or such right
may be exercised on the next succeeding Business Day.
 
(d)           Authorized Shares.  The Company covenants that, during the period
the Warrant is outstanding, it will reserve from its authorized and unissued
Common Stock a sufficient number of shares to provide for the issuance of the
Warrant Shares upon the exercise of any purchase rights under this Warrant.  The
Company further covenants that its issuance of this Warrant shall constitute
full authority to its officers who are charged with the duty of executing stock
certificates to execute and issue the necessary certificates for the Warrant
Shares upon the exercise of the purchase rights under this Warrant.  The Company
will take all such reasonable action as may be necessary to assure that such
Warrant Shares may be issued as provided herein without violation of any
applicable law or regulation, or of any requirements of the Trading Market upon
which the Common Stock may be listed.  The Company covenants that all Warrant
Shares which may be issued upon the exercise of the purchase rights represented
by this Warrant will, upon exercise of the purchase rights represented by this
Warrant, be duly authorized, validly issued, fully paid and nonassessable and
free from all taxes, liens and charges created by the Company in respect of the
issue thereof (other than taxes in respect of any transfer occurring
contemporaneously with such issue).
 
Except and to the extent as waived or consented to by the Holder, the Company
shall not by any action, including, without limitation, amending its certificate
of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of Holder as set forth in this
Warrant against impairment.  Without limiting the generality of the foregoing,
the Company will (i) not increase the par value of any Warrant Shares above the
amount payable therefor upon such exercise immediately prior to such increase in
par value, (ii) take all such action as may be necessary or appropriate in order
that the Company may validly and legally issue fully paid and nonassessable
Warrant Shares upon the exercise of this Warrant and (iii) use commercially
reasonable efforts to obtain all such authorizations, exemptions or consents
from any public regulatory body having jurisdiction thereof, as may be,
necessary to enable the Company to perform its obligations under this Warrant.
 
Before taking any action which would result in an adjustment in the number of
Warrant Shares for which this Warrant is exercisable or in the Exercise Price,
the Company shall obtain all such authorizations or exemptions thereof, or
consents thereto, as may be necessary from any public regulatory body or bodies
having jurisdiction thereof.
 
 
12

--------------------------------------------------------------------------------

 
(e)           Jurisdiction. All questions concerning the construction, validity,
enforcement and interpretation of this Warrant shall be determined in accordance
with the laws of Delaware.
 
(f)           Restrictions.  The Holder acknowledges that the Warrant Shares
acquired upon the exercise of this Warrant, if not registered, will have
restrictions upon resale imposed by state and federal securities laws.
 
(g)           Nonwaiver and Expenses.  No course of dealing or any delay or
failure to exercise any right hereunder on the part of Holder shall operate as a
waiver of such right or otherwise prejudice Holder’s rights, powers or remedies,
notwithstanding the fact that all rights hereunder terminate on the Termination
Date.  If the Company willfully and knowingly fails to comply with any provision
of this Warrant, which results in any material damages to the Holder, the
Company shall pay to Holder such amounts as shall be sufficient to cover any
costs and expenses including, but not limited to, reasonable attorneys’ fees,
including those of appellate proceedings, incurred by Holder in collecting any
amounts due pursuant hereto or in otherwise enforcing any of its rights, powers
or remedies hereunder.
 
(h)           Notices.  Any notice, request or other document required or
permitted to be given or delivered hereunder shall be given or delivered as
follows:
 
If to the Company:
 
Juhl Wind, Inc.
996 190th Avenue
Woodstock, MN  56186
Attention:  Mr. John Mitola, President
Facsimile No. 507-562-8091


With a copy to:


Synergy Law Group, LLC
730 West Randolph Street
Suite 600
Chicago, IL  60661
Attention:  Bartly J. Loethen
Facsimile No. 312-454-0261


If to the Holder:


________________________________
 
________________________________

________________________________


 
13

--------------------------------------------------------------------------------

 
 
(i)           Limitation of Liability.  No provision hereof, in the absence of
any affirmative action by Holder to exercise this Warrant to purchase Warrant
Shares, and no enumeration herein of the rights or privileges of Holder, shall
give rise to any liability of Holder for the purchase price of any Common Stock
or as a stockholder of the Company, whether such liability is asserted by the
Company or by creditors of the Company.
 
(j)           Remedies.  The Holder, in addition to being entitled to exercise
all rights granted by law, including recovery of damages, will be entitled to
specific performance of its rights under this Warrant.  The Company agrees that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach by it of the provisions of this Warrant and hereby agrees to
waive and not to assert the defense in any action for specific performance that
a remedy at law would be adequate.
 
(k)           Successors and Assigns.  Subject to applicable securities laws,
this Warrant and the rights and obligations evidenced hereby shall inure to the
benefit of and be binding upon the successors of the Company and the successors
and permitted assigns of Holder.  The provisions of this Warrant are intended to
be for the benefit of all Holders from time to time of this Warrant and shall be
enforceable by the Holder or holder of Warrant Shares.
 
(l)           Amendment.  This Warrant may be modified or amended or the
provisions hereof waived only by an instrument signed by the party against which
enforcement of the change or waiver is sought.  No waivers of any term,
condition or provision of this Warrant, in any one or more instances, shall be
deemed to be, or construed as, a further or continuing waiver of any such term,
condition or provisions.
 
(m)           Severability.  Wherever possible, each provision of this Warrant
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Warrant shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provisions or the remaining provisions of this Warrant.
 
(n)           Headings.  The headings used in this Warrant are for the
convenience of reference only and shall not, for any purpose, be deemed a part
of this Warrant.
 


********************














(Signature Page Follows)
 
 
14

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized as of the date first above indicated.
 


 
 
JUHL WIND, INC.
 
 
By:__________________________________________
     Name:
     Title:
 





 
15

--------------------------------------------------------------------------------

 


EXHIBIT A


NOTICE OF EXERCISE


TO:           JUHL WIND, INC.


(1)      The undersigned hereby elects to purchase ________ Warrant Shares of
the Company pursuant to the terms of the attached Warrant (only if exercised in
full), and tenders herewith payment of the exercise price in full, together with
all applicable transfer taxes, if any.
 
(2)      Payment shall take the form of (check applicable box):
 
[  ] in lawful money of the United States; or
 
[ ]  the cancellation of such number of Warrant Shares as is necessary, in
accordance with the formula set forth in subsection 2(c), to exercise this
Warrant with respect to the maximum number of Warrant Shares purchasable
pursuant to the cashless exercise procedure set forth in subsection 2(c).
 
(3)      Please issue a certificate or certificates representing said Warrant
Shares in the name of the undersigned or in such other name as is specified
below:
 
_______________________________




The Warrant Shares shall be delivered to the following DWAC Account Number or by
physical delivery of a certificate to:


_______________________________


_______________________________


_______________________________


(4)  Accredited Investor.  The undersigned is an “accredited investor” as
defined in Regulation D promulgated under the Securities Act of 1933, as
amended.


[SIGNATURE OF HOLDER]


Name of Investing Entity:
________________________________________________________________________
Signature of Authorized Signatory of Investing Entity:
_________________________________________________
Name of Authorized Signatory:
___________________________________________________________________
Title of Authorized Signatory:
____________________________________________________________________
Date:
________________________________________________________________________________________


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B




ASSIGNMENT FORM


(To assign the foregoing warrant, execute
this form and supply required information.
Do not use this form to exercise the warrant.)






FOR VALUE RECEIVED, [____] all of or [_______] shares of the foregoing Warrant
and all rights evidenced thereby are hereby assigned to
 


_______________________________________________ whose address is


_______________________________________________________________.






_______________________________________________________________


Dated:  ______________, _______





 
Holder’s Signature: 
_____________________________




 
Holder’s Address: 
_____________________________
 
_____________________________









Signature Guaranteed:  ___________________________________________




NOTE:  The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company.  Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.


 